In an action to recover damages for injuries to a building caused by blasting and excavation operations, the defendants appeal from a judgment in favor of plaintiffs, entered upon a jury verdict, for $41,000. Judgment reversed on the facts and a new trial granted, with costs to abide the event, unless respondents, within 20 days after the entry of the order hereon, shall stipulate to reduce the amount of the verdict to $30,000, in which event the judgment as so reduced is affirmed, without costs. In our opinion the verdict was excessive. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.